EMSO APPENDIX C - COMBINED PERSONAL ACCOUNT DEALING (FCA) & CODE OF ETHICS DEALING (SEC) POLICY High ethical standards are essential for the success of the Firm and to maintain the confidence of its Clients. The Firm is of the view that the long-term business interests are best served by adherence to the principle that Client interests come first. The Firm has a fiduciary duty to the Clients it manages, which requires individuals associated with the Firm to act solely for the benefit of its Clients. Potential conflicts of interest may arise in connection with the personal trading activities of individuals associated with investment adviser firms. In recognition of the Firm’s fiduciary obligations to its Clients and the Firm’s desire to maintain its high ethical standards, the Firm has adopted a Code of Ethics (the “Code”) containing provisions designed to seek to: (i) prevent improper personal trading by Access Persons; (ii) prevent improper use of material, non-public information about securities recommendations made by the Firm or securities holdings of the Clients; (iii) identify conflicts of interest; and (i v) provide a means to resolve any actual or potential conflict in favour of the Firm’s Clients. In addition, it should be noted that the Code requires all Access Persons to comply with applicable U.S. Federal Securities Laws. If there are any questions as to what U.S. Federal Securities Laws are applicable to the Firm, please see the Compliance Officer. Failure to adhere to U.S. Federal Securities Laws, state securities laws and other applicable regulations could expose an Access Person to sanctions imposed by the Firm, the SEC or law enforcement officials. These sanctions may include, among others, disgorgement of profits, suspension/termination of employment or criminal and civil penalties. Adherence to the Code and the related restrictions on personal investing is considered a basic condition of employment for all Access Persons of the Firm. If there is any doubt as to the propriety of any activity, Personnel should consult with the Compliance Officer, who may consult with and rely upon the advice of th e Firm’s outside legal counsel. All employees of Emso are treated as Access Persons. Pursuant to Rule 204A-1(a)(5) of the Advisers Act, all Access Persons will be required to acknowledge to the Compliance Officer in writing (via ELF), as soon as possible following their initial hire date and on at least an annual basis thereafter, that they have read and understand this Code. General Note Regarding ELF : In order for Emso and the Compliance Officer to properly monitor each Access Person’s activities for compliance with this Manual and the Code of Ethics (as well as all applicable laws), Access Persons must make periodic disclosures, certifications and affirmations and seek pre-approval before engaging in certain activities. Emso is required to maintain records of these reports and other compliance matters. To assist Emso and its Access Persons in managing and maintaining those filings and compliance records, Emso has implemented Cordium’s web
